DETAILED ACTION
Response to Amendment
1.	Amendment received on 06/22/2021 has been entered.

Response to Arguments
2.	Applicant’s arguments, see page 8, filed on 06/22/2021, with respect to independent claim 17 have been fully considered and are persuasive.  The anticipation rejection of claim 17 has been withdrawn.  Applicant’s arguments, see pages 9-11, filed on 06/22/2021, with respect to independent claims 1, 9 and 13 have been fully considered and are persuasive.  The obviousness rejections of claims 1, 9 and 13 have been withdrawn.
Allowable Subject Matter
3.	Claims 1-11, 13-15 and 17-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “a capacitive sensing circuitry, comprising: a sensor comprising electrodes and shielding for the electrodes, the sensor configured to generate measurable signals responsive to capacitive changes at or near the sensor; and a touch controller configured to: perform a capacitive sensing measurement using the measureable signals, the capacitive sensing measurement comprising: a driven-shield self-capacitance sensing measurement comprising providing a driven-shield signal to at least part of the shielding of the sensor; and a grounded-shield self-capacitance sensing measurement comprising providing a ground signal to at least part of the shielding of the sensor and performing a self-capacitance sensing measurement; and detect a touch responsive to both: a determination that the driven-shield self-capacitance sensing measurement exceeds a first threshold value; and a determination that the grounded-shield self-capacitance sensing measurement exceeds a second threshold value, the second threshold value different from the first threshold value” in combination with the other claimed limitations set forth in independent claim 1 and similarly in independent claims 9 and 13.
The prior art of record alone, or in combination, fails to teach, disclose or render obvious, “a capacitive sensing system, comprising: a sensor comprising electrodes and sense lines; an acquisition circuitry operatively coupled to the sense lines; and a touch processor operatively coupled to the acquisition circuitry and the sensor, the touch processor configured to detect a touch event responsive to both a first capacitive sensing measurement exceeding a first threshold value and a second capacitive sensing measurement exceeding a second threshold value, the second threshold value different from the first threshold value, wherein one of the first and second capacitive sensing measurements is characterized by moisture tolerance and the other of the first and second capacitive sensing measurements is characterized by proximity detection tolerance” in combination with the other claimed limitations set forth in independent claim 17
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMEN W BOGALE whose telephone number is (571)270-1579.  The examiner can normally be reached on M-F 10:AM-6:PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on (571)272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMEN W BOGALE/Examiner, Art Unit 2628    

/NITIN PATEL/Supervisory Patent Examiner, Art Unit 2628